IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 39296

STATE OF IDAHO,                                  )      2012 Unpublished Opinion No. 632
                                                 )
       Plaintiff-Respondent,                     )      Filed: September 12, 2012
                                                 )
v.                                               )      Stephen W. Kenyon, Clerk
                                                 )
CHESTER LEE OLSEN,                               )      THIS IS AN UNPUBLISHED
                                                 )      OPINION AND SHALL NOT
       Defendant-Appellant.                      )      BE CITED AS AUTHORITY
                                                 )

       Appeal from the District Court of the Fifth Judicial District, State of Idaho, Cassia
       County. Hon. Michael R. Crabtree, District Judge.

       Order revoking probation and requiring execution of unified ten-year sentence
       with five-year determinate term for delivery of a controlled substance, affirmed;
       order denying oral I.C.R. 35 motion, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Shawn F. Wilkerson, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Kenneth K. Jorgensen, Deputy
       Attorney General, Boise, for respondent.
                 ________________________________________________

                      Before GRATTON, Chief Judge; LANSING, Judge;
                                 and MELANSON, Judge

PER CURIAM
       Chester Lee Olsen pled guilty to delivery of a controlled substance. Idaho Code § 37-
2732(a)(1)(A).    The district court imposed a unified ten-year sentence with a five-year
determinate term, to run concurrently with a Canyon County case, but after a period of retained
jurisdiction, suspended the sentence and placed Olsen on probation.          Subsequently, Olsen
admitted to violating several terms of the probation, and the district court consequently revoked
probation, ordered execution of the original sentence, and denied Olsen’s oral request for a
sentence reduction. Olsen appeals, contending that the district court abused its discretion in
revoking probation and by denying his oral request for reduction of sentence.



                                                1
       It is within the trial court’s discretion to revoke probation if any of the terms and
conditions of the probation have been violated. I.C. §§ 19-2603, 20-222; State v. Beckett, 122
Idaho 324, 325, 834 P.2d 326, 327 (Ct. App. 1992); State v. Adams, 115 Idaho 1053, 1054, 772
P.2d 260, 261 (Ct. App. 1989); State v. Hass, 114 Idaho 554, 558, 758 P.2d 713, 717 (Ct. App.
1988). In determining whether to revoke probation, a court must examine whether the probation
is achieving the goal of rehabilitation and consistent with the protection of society. State v.
Upton, 127 Idaho 274, 275, 899 P.2d 984, 985 (Ct. App. 1995); Beckett, 122 Idaho at 325, 834
P.2d at 327; Hass, 114 Idaho at 558, 758 P.2d at 717. The court may, after a probation violation
has been established, order that the suspended sentence be executed or, in the alternative, the
court is authorized under Idaho Criminal Rule 35 to reduce the sentence. Beckett, 122 Idaho at
325, 834 P.2d at 327; State v. Marks, 116 Idaho 976, 977, 783 P.2d 315, 316 (Ct. App. 1989).
The court may also order a period of retained jurisdiction. State v. Urrabazo, 150 Idaho 158,
162, 244 P.3d 1244, 1248 (2010). A decision to revoke probation will be disturbed on appeal
only upon a showing that the trial court abused its discretion. Beckett, 122 Idaho at 325, 834
P.2d at 327.
       Sentencing is also a matter for the trial court’s discretion. Both our standard of review
and the factors to be considered in evaluating the reasonableness of a sentence are well
established and need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822
P.2d 1011, 1014-15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-
73 (Ct. App. 1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982).
When reviewing the length of a sentence, we consider the defendant’s entire sentence. State v.
Oliver, 144 Idaho 722, 726, 170 P.3d 387, 391 (2007).
       An Idaho Criminal Rule 35 motion is a request for leniency which is addressed to the
sound discretion of the sentencing court. State v. Knighton, 143 Idaho 318, 319, 144 P.3d 23, 24
(2006); State v. Allbee, 115 Idaho 845, 846, 771 P.2d 66, 67 (Ct. App. 1989). In presenting a
Rule 35 motion, the defendant must show that the sentence is excessive in light of new or
additional information subsequently provided to the district court in support of the motion. State
v. Huffman, 144 Idaho 201, 159 P.3d 838 (2007). Our focus on review is upon the nature of the
offense and the character of the offender. State v. Reinke, 103 Idaho 771, 772, 653 P.2d 1183,
1184 (Ct. App. 1982). Where a sentence is not illegal, the appellant must show that it is
unreasonably harsh in light of the primary objective of protecting society and the related goals of


                                                2
deterrence, rehabilitation and retribution. State v. Broadhead, 120 Idaho 141, 145, 814 P.2d 401,
405 (1991), overruled on other grounds by State v. Brown, 121 Idaho 385, 825 P.2d 482 (1992);
State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982).
        Applying the foregoing standards, and having reviewed the record in this case, we
cannot say that the district court abused its discretion either in revoking probation or in ordering
execution of Olsen’s original sentence without modification. Therefore, the order revoking
probation and directing execution of Olsen’s previously suspended sentence and the order
denying Olsen’s oral Rule 35 motion are affirmed.




                                                 3